lN THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS
FAYETTEV|LLE D|V|S|ON

JAMES HARR|S; RlCK KETCHAM;
and ADAM MANSKE PLA|NTIFFS

V. CASE NO. 5:16-CV-05033

EXPRESS COUR|ER lNTERNATIONAL, lNC.,
n/k/a LSO FlNAL MlLE DEFENDANTS

MEMORANDUM OP|N|ON AND ORDER

Now before the Court a_re Defendant Express Courier lnternational, lnc., n/k/a LSO
Fina| Nlile’s (“LSO”) Nlotion for Summary Judgment (Doc. 138), Brief in Support (Doc.
139), and Statement of Facts (Doc. 140); Plaintiffs James Harris’s, Rick Ketcham’s, and
Adam Nlanske’s Response in Opposition (Doc. 143) and Statement of Facts in Support
of Response (Doc. 144); LSO’s Reply (Doc. 150); and Plaintiffs’ Sur-Reply (Doc. 155).
The l\/lotion is fully briefed and ripe for resolution. After careful consideration of the
briefing and the exhibits submitted in support, the Court DENIES the Motion for the
reasons explained herein.

|. BACKGROUND

Plaintiffs are three former couriers who worked for LSO, a company that facilitates
the delivery of products for the medical, financial, and retail industries through the work
of couriers who actually perform these deliveries. LSO offers same-day, on-demand, and
scheduled delivery services. LSO does not operate cars or delivery trucks needed to
complete the deliveries; instead, the couriers provide their own transportation, pick up the

items to be delivered, and report to LSO to coordinate and confirm the deliveries. ln

Plaintiffs’ view, LSO misclassified them as independent contractors, when they really

 

 

should have been classified and paid as employees They contend that LSO failed to pay
them minimum wages and overtime compensation for all hours they worked over forty
per week.

ln LSO’s view, P|aintiffs like all couriers who worked for LSO, signed Owner-
Operator Agreements that placed them on notice that the company would consider
them_and pay them-as independent contractors When the lawsuit was originally filed,
P|aintiffs lodged minimum-wage and overtime claims on behalf of themselves and a
nationwide class of similarly-situated drivers working for LSO. The Court conditionally
certified a nationwide Fair Labor Standards Act (“FLSA”) collective action on September
19, 2016. Then, P|aintiffs moved under Federal Rule of Civil Procedure 23 to certify a
separate class composed of LSO couriers who worked in Arkansas and allegedly suffered
wage and hour violations under the Arkansas Minimum Wage Act (“Al\/lWA”) due to LSO’s
alleged misclassification scheme. After extensive briefing on the pending motions,
followed by an in-court hearing, the Court decertified the FLSA collective action and
denied P|aintiffs’ motion to certify a Rule 23 class in an Order entered on November 21,
2017. See Doc. 130. After that, the only claims left in the case were the individual ones
asserted by the three named P|aintiffs 7

LSO’s lVlotion for Summary Judgment assumes for the purposes of the l\/lotion only
that P|aintiffs can successfully prove they were misclassified as independent contractors
The l\/lotion argues that the case should nonetheless be dismissed because the P|aintiffs
have failed to produce any documents that show the number of hours they worked, the

deliveries they completed, or the expenses they incurred in making deliveries Without

this information, LSO contends it would be impossible for P|aintiffs to prove at trial that

 

 

they were not paid a minimum hourly wage. LSO further claims that P|aintiffs did not
disclose any computation of damages for each category of damages claimed, and the
estimates they provided as to the number of hours they worked were either contradictory
or else did not establish that they worked in excess of forty hours in a given week, such
that they could not prove at_trial that they were entitled to overtime compensation.
Specifically as to P|aintiff Ketcham, LSO points out that the only way he could
prove to a jury what deliveries he made on a given day is by testifying about each and
every day he worked, since he admits he possesses no documents to prove his work
schedule, and he admits that his particular delivery schedule often varied by the day. As
to P|aintiff l\/lanske, LSO maintains that he has offered contradictory estimates under oath
about the number of hours he worked. During his deposition, he stated at one point that
he worked an average of 70 hours per week, and at another point, he estimated that he
worked 72-96 hours per week. LSO finds these two statements to be so inconsistent that
they are patently unreasonable. ln addition, LSO notes that l\/lanske kept no records
about his mileage or gas, which, to LSO, means that l\/lanske could not establish at trial
that he was paid less than the minimum wage for his services Finally, as to P|aintiff
Harris, LSO observes that he testified in his deposition that he kept a spreadsheet with a
calculation of his damages, but he never produced the spreadsheet to LSO. Harris also
testified that the volume of his work varied by the day and by the season, and that his
expenses varied depending on the number of miles he drove and the vehicle he used.
All of this signals to LSO that Harris could not plausibly estimate for a jury the number of

miles he drove and hours he worked for the company.

 

LSO also complains that P|aintiffs supplied it with a “damages model,” (Doc. 138,
pp. 139-150), on August 20, 201 8, just four days before the Court’s deadline for submitting
dispositive motions This model was prepared by P|aintiffs’ counsel, not by a retained
expert. According to LSO, the model’s calculations contradict the three P|aintiffs’ sworn
testimony and their responses to written discovery. ln essence, LSO complains that the
damages model consists of assumptions about how many hours each P|aintiff worked,
but those assumptions are either unsupported by any tangible evidence or else are
contradicted by the P|aintiffs’ own deposition testimony and/or their responses to written
discovery.

P|aintiffs dispute all of LSO’s arguments and assert that they do, in fact, have
documentation to support their estimates of hours, mileage, and other expenses
P|aintiffs note that they provided their tax records to LSO, and those records reflect the
business mileage they claimed each taxable year. They also claim they responded to
LSO’s written discovery requests with reasonable estimates of the number of miles they
drove and the number of hours they worked. ln addition, P|aintiffs point out that LSO
produced “Driver Daily Summaries,” which provide some evidence of the deliveries they
made, how much LSO paid them, and how many miles they drove to make these
deliveries Finally, P|aintiffs argue that LSO’s characterization of their deposition
testimony is “intentionally misleading" because it omits other aspects of their testimony.
See Doc. 143, p. 8. Below, the Court will consider the parties’ due|ing arguments on
summary judgment, beginning with the appropriate legal standard that must be applied

when ruling on the Motion.

 

ll. LEGAL STANDARD

The Court “shall grant summary judgment if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of law.” Fed. R. Civ. P. 56(a). “[A] genuine issue of material fact exists if: (1) there is a
dispute of fact; (2) the disputed fact is material to the outcome of the case; and (3) the
dispute is genuine, that is, a reasonable jury could return a verdict for either party.” RSB/
Aerospace, /nc. v. Afi‘i/iated FM /ns. Co., 49 F.3d 399, 401 (8th Cir. 1995). The moving party
has the burden of showing the absence of'a genuine issue of material fact and that they are
entitled to judgment as a matter of |aw, but the nonmoving party may not rest upon mere
denials or allegations in the pleadings and must set forth specific facts to raise a genuine
issue for tria|. See Anderson v. Liben‘y Lobby, /nc., 477 U.S. 242, 256 (1986); Ce/otex Corp.

v. Catretf, 477 U.S. 317, 324 (1986).

The Court must view all evidence and inferences in a light most favorable to the
nonmoving party. See McC/ea/y v. Re/iaStar L/'fe /ns. Co., 682 F.3d 1116, 1119 (8th Cir.
2012). However, “[w]hen opposing parties tell two different stories, one of which is blatantly
contradicted by the record, so that no reasonable jury could believe it, a Court should not
adopt that version of the facts for purposes of ruling on a motion for summary judgment.”
Scott v. Harris, 550 U.S. 372, 380 (2007).

||l. DlSCUSS|ON

The sole issue on summary judgment is whether the P|aintiffs have marshaled

enough evidence to present to a jury to create a genuine, material question of fact as to

whether each P|aintiff was entitled to minimum wage compensation and/or overtime

 

compensation under the FLSA and Al\/lWA,1 based on the number of hours they worked
per week, the wages they were paid, and the expenses they incurred to offset their wages
LSO has not raised on summary judgment the threshold issue of whether LSO improperly
classified the P|aintiffs as independent contractors lnstead, for purposes of summary
judgment only, LSO has assumed that P|aintiffs were misclassified. Therefore, the
briefing centers only around the quantum of proof that exists to demonstrate a material
issue of fact as to LSO’s liability on both the overtime and minimum-wage claims lt
follows that if P|aintiffs are able to present proof sufficient to raise a genuine, material
dispute of fact that LSO_ failed to pay them appropriate overtime compensation and/or
minimum wages, then summary judgment must be denied, and the matter must proceed
to a jury.

Essentially, the parties disagree about the type and quality of proof that P|aintiffs
must present on summary judgment to demonstrate the number of hours they contend
they worked, the amounts they contend they were paid, and the expenses they contend
they incurred in the course of employment. The FLSA requires employers to “make, keep
and preserve such records of the persons employed by him and of wages, hours, and
other conditions and practices of employment maintained by him, and shall preserve such
records for such periods of time, and shall make such reports therefrom to the
Administrator [of the Department of Labor’s Wage and Hour Division] as he shall

prescribe by regulation or order . . . 29 U.S.C. § 211(c). However, “[w]here an employer

 

l The FLSA and Al\/lWA have similar provisions regarding minimum-wage and overtime
compensation, such that for purposes of the analysis below, the Court will only refer to
the FLSA. See Doc. 130, p. 15 (“The Al\/lWA’s minimum-wage and overtime rules
predicate recovery on a worker being classified as an ‘employee’_and the Al\/lWA`s
definition of ‘employee’ is exactly the same as the FLSA’s. Compare Ark. Code Ann.
§ 11-4-203(3) to 29 U.S.C. § 203(e)(1).”).

 

 

 

has not kept adequate records of wages and hours, its employees cannot be penalized
by being denied a recovery of back wages on the ground that the precise extent of their
uncompensated work cannot be proved. Rather, the employees are to be awarded
compensation on the most accurate basis possible.” Do/e v. A/amo Found., 915 F.2d
349, 351 (8th Cir.1990) (citing Anderson v. Mt. C/emens Pottery Co., 328 U.S. 680, 587-
88 (1946)). “[O]nce the plaintiff has produced evidence of uncompensated labor[,] “[t]he
burden then shifts to the employer to come forward with evidence of the precise amount
of work performed or with evidence to negative the reasonableness of the inference to be
drawn from the employee’s evidence.” Mt. C/emens, 328 U.S. at 687-88.

ln sum, a plaintiff who clams an entitlement to overtime and/or minimum-wage
compensation must meet a more relaxed evidentiary burden than would be required in
other legal contexts in order to establish his employer’s liability. Under this relaxed
burden, “once the employee has shown work performed for which the employee was not
compensated, and ‘sufficient evidence to show the amount and extent of that work as a
matter ofjust and reasonable inference,’ the burden then shifts to the employerto produce
evidence to dispute the reasonableness of the inference.” Carmody v. Kan. City Bd. of
Po/ice Comm’rs, 713 F.3d 401, 406 (8th Cir. 2013) (quoting Mt. C/emens, 328 U.S. at
687).

l\/leeting this relaxed standard surely requires some quantum of evidence, though
it is not clear to the Court exactly how much LSO contends would be enough for P|aintiffs
to survive summary judgment However, it goes without saying that if the matter did go
to trial, the jury would be tasked with evaluating the Plaintiffs’ credibility in estimating their

hours worked and expenses incurred. To illustrate these questions the Court has

%_

 

reviewed the Eighth Circuit’s opinion in Ho/away v. Stratasys, /nc., 771 F.3d 1057, 1060
(8th Cir. 2014), in which a district court’s decision to dismiss a claim for overtime
compensation on summary judgment was affirmed. ln that case, the employee “failed to
meet even the relaxed evidentiary standard because he failed to put forward any evidence
of the amount and extent of his work in excess of forty hours a week for any week worked
for Stratasys, let alone evidence of excess hours worked every week of his employment.”
(emphasis added). |nstead, the employee merely “put forth contradictory and bare
assertions of his overtime hours worked” by variously “estimat[ing] his work hours as
between forty-five and seventy hours a week, yet . . . fail[ing] to specifically account for
the hours worked." /d. at 1059-60. The Ho/away Court also noted that the plaintiff was
unsuccessful in meeting even a relaxed evidentiary burden because he “failed to put forth
any evidence regarding specific weeks where he worked beyond forty hours” and had
also “failed to provide a meaningful explanation of how he arrived at his final estimate of
sixty hours a week, every week, of his employment.” /d. at 1060 (emphasis added).
lnstead, he “provided only vague testimony and failed to reference specific days and
hours worked.” /d.

With all that said, the _Court will now turn to the specific evidence that the three
P|aintiffs in this case have offered in support of their claim of liability against their former
employer. ln consideration of the relaxed evidentiary burden that operates in cases such
as these, the P|aintiffs must each provide proof to show the amount and extent of the
work he performed “as a matter ofjust and reasonable inference”; and then, if the P|aintiff

is successful, the burden of production will shift to LSO to refute the reasonableness of

the inference.

 

 

 

A. James Harris

Harris worked out of LSO’s Springdale, Arkansas facility (as did Ketcham and
l\/lanske) and delivered items such as pharmaceutical products and office supplies Harris
testified that he would start each day by pulling his vehicle up to the dock door of the LSO
warehouse between 6:00 and 6:30 a.m. He would then sign the sign-in sheet. Next, he
would sort, scan, and load his packages into his vehicle before leaving the warehouse at
around 8:45 a.m. He would take lunch at around 2:30 or 3:00 p.m. before returning to
the warehouse. He rarely finished his pharmaceutical product deliveries before 11:00
a.m. Then he would deliver office products and U.S. Post Office deliveries throughout
the afternoon and into the evening. He estimates that he worked past dark many times,
especially in November and December. At the end of each work day, he would return to
the warehouse to unload items There might be anywhere from 100 to 300 packages to
return to the warehouse at a time at the end of the day.

As for the number of days he worked per week, Harris testified that he worked five
days a week, at an average of fifty-five hours per week. ln addition, he testified that he
could only remember three occasions when he took time off work. Harris’s First
Supplemental Answers and Objections to LSO’s interrogatories confirm his estimate that
he worked a normal five-day week for approximately fifty-five hours each week. See Doc.
138, p. 47. He also estimates that he drove 152 miles per day in 2014 and 192 miles per
day in 2015. He believes these figures are consistent with the total mileage he claimed
in tax year 2014. Thus, he calculates his mileage expenses for each year using these

mileage estimates multiplied by the applicable lRS l\/lileage Rate as a baseline.2

 

2 LSO argues in its l\/lotion that it is not reasonable for P|aintiffs to use the lRS l\/lileage
Rate to calculate their expenses See Doc. 139, p. 12. P|aintiffs agree that using the lRS

9

 

 

 

LSO has produced documents called “Driver Daily Summaries” which list the
packages each driver delivered and the amounts LSO paid them per day, LSO and the
P|aintiffs acknowledge that, although the Driver Daily Summaries are not 100% accurate,
they provide the only documentation available for purposes of calculating how much
P|aintiffs were paid per week, For example, Harris has multiplied his estimated mileage
by the lRS Mileage Rate and then subtracted that total from his weekly pay, which he
calculates using the Driver Daily Summaries He then uses this figure to determine the
amount of unpaid minimum wages he now claims he is owed. His contention is that, once
his expenses for mileage are subtracted from his weekly pay, he will be able to
demonstrate to the jury that he did not earn at least the minimum wage for several weeks
he worked for LSO. Likewise, in his claim for overtime compensation, he estimates that
he worked approximately 11 hours per day for LSO, and he calculates the number of
hours worked per week by cross-referencing LSO’s Driver Daily Summaries Harris
identifies several work weeks in which he maintains he worked in excess of forty hours
per week. Specifically, he contends that on a number of occasions he worked fifty-five
hours per week or forty-four hours per week.

The Court finds that Harris’s evidence is sufficient to establish “as a matter ofjust
and reasonable inference” a genuine, material dispute of fact as to LSO’s liability for
overtime and minimum wage violations underthe FLSA. LSO has not submitted sufficient
proof to refute Harris’s estimates for purposes of summaryjudgment. For these reasons

summary judgment will be denied as to Harris, and the matter of LSO’s liability will be

 

Mileage Rate is not the only possible way to estimate costs but they submit it is one
reasonable way to do so. The Court finds this issue to be inappropriate to resolve on
summaryjudgment, as it appears to go to the calculation of damages and not to the issue
of liability.

10

 

 

 

submitted to a jury.
B. Rick Ketcham

Ketcham testified that he typically worked for LSO from 6:00 a.m. to 2:00 p.m., five
days per week, unless LSO gave him extra work. He further testified that he received
additional work approximately three or four days per week. Also, approximately once a
week, he delivered computer parts to customers in Branson, l\/lissouri and in Wyandotte,
Oklahoma. He therefore estimates that on several occasions he worked a total of fifty
hours per week for LSO.

As for mileage, he estimates he drove 160 miles per day, which is a figure he
believes is consistent with the total mileage he claimed for tax years 2014 and 2015. His
driving route would usually take him from the LSO warehouse in Springdale, to the towns
of Berryville and Eureka Springs, Arkansas and then back to the warehouse in
Springdale. He, too, used the lRS Mileage Rate to calculate his damages Like Harris,
he relied on LSO’s Driver Daily Summaries to establish how much LSO paid him per week
for his work.

The Court finds that Ketcham’s evidence showing the amount and extent of the
work he performed for LSO is sufficient to establish “as a matter of just and reasonable
inference” a genuine, material dispute of fact as to LSO’s liability for overtime and
minimum wage violations under the FLSA. LSO has not submitted sufficient proof to
refute Ketcham’s estimates for purposes of summary judgment For these reasons,

summaryjudgment will be denied as to Ketcham, and the matter of LSO’s liability will be

submitted to a jury.

 

C. Adam Manske

During his tenure at LSO, l\/lanske transported office products and pharmaceuticals
from LSO’s Springdale warehouse to various places in Arkansas He would arrive every
day at 6:00 a.m. to unload the truck and sort his deliveries Then he would load his vehicle
and leave the warehouse at around 9:00 a.m. to make his deliveries beginning with the
pharmaceuticals He would return to the warehouse at around 10:30 a.m. to sort and
load office supplies for further deliveries He would deliver these office supplies to towns
such as Eureka Springs and Rogers Arkansas and then he would return to the
warehouse to submit paperwork and demonstrate that his van was empty. He would
finish work between 5:00 p.m. and 8:00 p.m., except in some cases when he finished
early. He testified that the earliest he ever finished work was at 3:00 p.m. on a single
occasion. He typically worked l\/londay through Friday, and sometimes on Saturday at
least once a month, but sometimes as many as three Saturdays per month. He estimates
that at various times during his employment with LSO, on particular weeks he has
identified to LSO, he worked an average of 60 hours per week, which exceeds the forty
hours per week required for the payment of overtime wages

l\/lanske estimates he drove an average of 172 miles per day for LSO. This figure
is less than the estimate he provided in his deposition, but he argues it is consistent with
other documentation he possesses namely, his tax returns for 2014 and 2015, in which
he now claims he made intentionally low estimates of his mileage so that he could easily
justify them were he ever audited by the lRS.

The Court finds that Manske’s evidence showing the amount and extent of the

work he performed for LSO is sufficient to establish “as a matter of just and reasonable

12

 

 

 

inference” a genuine, material dispute of fact as to LSO’s liability for overtime and
minimum wage violations under the FLSA and Al\/lWA. LSO has not submitted sufficient
proof to refute Manske’s estimates for purposes of summary judgment. For these
reasons summaryjudgment will be denied as to Manske, and the matter of LSO’s liability

will be submitted to a jury.
|V. CONCLUS|ON
For the reasons set forth herein, Defendant Express Courier lnternational, lnc.,

n/k/a LSO Final Mile’s Motion for Summary Judgment (Doc. 138) is DENlED.

|T |S SO ORDERED on this \b 'day of Nov mber, 2018.

 

 

 

 

